WEBB, Judge.
Plaintiff bases his claim for disability benefits on G.S. 97-53(13) and G.S. 97-52. G.S. 97-52 provides that a disablement from an occupational disease under G.S. 97-53 shall be treated as an accident under the Workers’ Compensation Act. G.S. 97-53(13) defines an occupational disease as:
Any disease, other than hearing loss covered in another subdivision of this section, which is proven to be due to causes and conditions which are characteristic of and peculiar to a particular trade, occupation or employment, but excluding all ordinary diseases of life to which the general public is equally exposed outside of the employment.
Finding of fact number nine is sufficient to support the conclusion that plaintiffs pulmonary disease is not compensable.
If from a reading of the whole record the evidence supports this finding of fact, we are bound by it. Booker v. Medical Center, 297 N.C. 458, 256 S.E. 2d 189 (1979) and Moore v. Stevens & Co., 47 N.C. App. 744, 269 S.E. 2d 159 (1980). We hold the whole record does support this finding of fact. Dr. Asmundsson’s statement that there is no evidence of byssinosis, that “[h]is bronchitis may be job related although the heavy smoking in the past must be considered a major etiologic factor” and the *272report of Dr. Williams that there was no history of any Monday exacerbation of symptoms support this finding. The plaintiff has the burden of proving his claim is compensable. Henry v. Leather Co., 231 N.C. 477, 57 S.E. 2d 760 (1950). Although there is competent evidence to the contrary, we cannot hold that the Hearing Commissioner’s finding of fact is not supported by the whole record.
Plaintiff also assigns as error the denial of his motion for an additional panel physician examination. He contends he was entitled to such an examination under G.S. 97-27(b) which provides in part:
(b) In those cases arising under this Article in which there is a question as to the percentage of permanent disability suffered by an employee, if any employee, required to submit to a physical examination under the provisions of subsection (a) is dissatisfied with such examination or the report thereof, he shall be entitled to have another examination by a duly qualified physician . .. designated by him and paid by the employer or the Industrial Commission
The order denying the plaintiffs motion held the plaintiff was examined pursuant to G.S. 97-89 which does not provide for examination by an additional physician. We do not believe it is helpful to the defendant whether he was examined pursuant to G.S. 97-27(b) or G.S. 97-89. G.S. 97-27(b) provides for an additional examination if there is a question as to the percentage of permanent disability. That is not the question in this case. G.S. 97-89 does not provide for an additional examination. This assignment of error is overruled.
Affirmed.
Judges Vaughn and Martin (Robert M.) concur.